DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tung (US 2020/0294473).
With respect to Claim 13, Tung teaches a display driving circuit for driving a display panel, the display driving circuit comprising:
a first memory configured to store merged image data received from outside of the display driving circuit (Tung: Para. [0083]);
an image modification circuit configured to extract additional image data from the merged image data and to generate main image data (Tung: Paras. [0086], [0099]);
an internal time information generation circuit configured to generate internal time information based on a clock signal and time information (Tung: Paras. [0064], [0100]; Fig. 7, RTC circuit 116 for generating 214_1 and 214_2); and
an Always On Display (AOD) mode controller configured to operate in an AOD mode having lower power consumption than a normal mode according to the main image data, the additional image data, and the internal time information (Tung: Paras. [0099], [0103]).

With respect to Claim 14, Tung teaches the display driving circuit of claim 13, further comprising a decoder configured to:
receive the merged image data from the first memory (Tung: Para. [0083]);
decode the received merged image data (Tung: Fig. 14); and
transmit the decoded merged image data to the image modification circuit, wherein the image modification circuit is further configured to extract the additional image data from the decoded merged image data (Tung: Para. [0083] – [0086], [0103]).

With respect to Claim 15, Tung teaches the display driving circuit of claim 13, further comprising a second memory configured to:
receive the additional image data from the image modification circuit (Tung: Para. [0083];
store the received additional image data (Tung: Para. [0084]); and
provide the additional image data to the AOD mode controller (Tung: Para. [0084]).

With respect to Claim 16, Tung teaches the display driving circuit of claim 13, further comprising a decoder configured to:
receive the main image data from the image modification circuit;
decode the received main image data (Tung: Fig. 14, 126); and
transmit the decoded main image data to the AOD mode controller (Tung: Fig. 14, 124).

With respect to Claim 17, Tung teaches the display driving circuit of claim 13, wherein the clock signal is received from the outside (Tung: Fig. 6, RTC circuit 116 outside of driver circuit 114).

With respect to Claim 18, Tung teaches the display driving circuit of claim 13, wherein, after extracting the additional image data from the merged image data, the image modification circuit is further configured to generate the main image data by setting a data area obtained by extracting the additional image data from the merged image data as a black processing area (Tung: Para. [0090]; Fig. 7, background image 216).

With respect to Claim 19, Tung teaches the display driving circuit of claim 13, wherein the image modification circuit is further configured to extract the additional image data from the merged image data based on an address received from the outside (Tung: Para. [0089]).

With respect to Claim 20, Tung teaches the display driving circuit of claim 13, wherein an address indicating a location of the additional image data in the merged image data is pre-stored in the image modification circuit, wherein the image modification circuit is further configured to extract the additional image data from the merged image data based on the address (Tung: Para. [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of DeBates et al. (US 2015/0185815, hereinafter “DeBates”).
With respect to Claim 1, Tung teaches a display driving circuit for driving a display panel, the display driving circuit comprising:
a first memory configured to store main image data received from outside of the display driving circuit (Tung: Para. [0057]; Fig. 1, storage circuit 140);
a second memory configured to store first additional image data in a normal mode (Tung: Para. [0062]; Fig. 1, storage circuit 140), and to store second additional image data in an Always On Display (AOD) mode (Tung: Para. [0062], the space for storing display information representing images to be displayed under the always on display mode is separate from the space for storing display information representing images to be displayed under the normal display mode) having lower power consumption than the normal mode (Tung: Para. [0055], [0062]);
a mode controller configured to operate in the normal mode according to the first additional image data stored in the second memory (Tung: Para. [0066]); and 
configured to operate in the AOD mode according to the main image data stored in the first memory and the second additional image data stored in the second memory (Tung: Para. [0052]).
Tung discloses partitioned regions for storing display data for a normal display mode and an AOD mode, however, fails to expressly disclose separate and distinct controllers for mode switching.
However, DeBates teaches 
a normal mode controller and an AOD mode controller (DeBates: Paras. [0044], primary processor 400 for operating in a normal mode and secondary processor for operating in an always on display mode while the primary processor is in a sleep mode).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display driving circuit as taught by Tung, to incorporate separate and distinct processors for mode switching, as taught by DeBates, in order to conserve power by placing the primary processor into a suspended state (DeBates: Para. [0025]).

With respect to Claim 2, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 1, further comprising an internal time information generation circuit configured to receive a clock signal and time information, and
to generate internal time information based on the clock signal and the time information, wherein the AOD mode controller operates in the AOD mode based on the internal time information (Tung: Para. [0077]; Fig. 6, RTC circuit).

With respect to Claim 3, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 2, wherein the clock signal is received from the outside of the display driving circuit (Tung: Fig. 6, RTC circuit 116 outside of driver circuit 114).

With respect to Claim 4, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 1, further comprising a distributor configured to:
receive the first additional image data and the second additional image data from the second memory;
transmit the first additional image data to the normal mode controller according to a mode selection signal; and
transmit the second additional image data to the AOD mode controller according to the mode selection signal. (Tung: Para. [0062], the control circuit 112 is configured to write the display information of the animation image in at least one space for storing display information representing images to be displayed under the always on display mode and the normal display mode, where the space for storing display information representing images to be displayed under the always on display mode is separate from the space for storing display information representing images to be displayed under the normal display mode).

With respect to Claim 5, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 1, further comprising a decoder configured to:
receive the main image data from the first memory (Tung: Para. [0083;
decode the received main image data; and
transmit the decoded main image data to the AOD mode controller (Tung: Fig. 14; Para. [0097]).

With respect to Claim 6, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 1, wherein the normal mode controller does not operate in the AOD mode (DeBates: Para. [0048]), and
wherein the AOD mode controller does not operate in the normal mode (DeBates: Para. [0066]).

With respect to Claim 7, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 1, wherein the first memory includes graphic random access memory (RAM), and the second memory includes static RAM (SRAM) (Tung: Para. [0058]).

With respect to Claim 8, Tung teaches a display driving circuit for driving a display panel, the display driving circuit comprising:
a first memory configured to store first main image data in a normal mode and second main image data in an Always On Display (AOD) mode having lower power consumption than the normal mode (Tung: Para. [0055]);
a distributor configured to receive the first main image data and the second main image data from the first memory, and distribute the first main image data and the second main image data according to a mode selection signal (Tung: Para. [0084]);
a decoder configured to receive the first main image data from the distributor and decode the received first main image data, and generate the decoded first main image data (Tung: Fig. 14, 126);
a mode controller configured to operate in the normal mode according to the decoded first main image data; and configured to receive the second main image data from the distributor and to operate in the AOD mode according to the second main image data (Tung: Para. [0065]).
Tung discloses partitioned regions for storing display data for a normal display mode and an AOD mode, however, fails to expressly disclose separate and distinct controllers for mode switching.
However, DeBates teaches 
a normal mode controller and an AOD mode controller (DeBates: Paras. [0044], primary processor 400 for operating in a normal mode and secondary processor for operating in an always on display mode while the primary processor is in a sleep mode).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display driving circuit as taught by Tung, to incorporate separate and distinct processors for mode switching, as taught by DeBates, in order to conserve power by placing the primary processor into a suspended state (DeBates: Para. [0025]).

With respect to Claim 9, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 8, further comprising a second memory configured to store first additional image data in the AOD mode, wherein the AOD mode controller is further configured to operate in the AOD mode according to the second main image data and the first additional image data (Tung: Para. [0062], the space for storing display information representing images to be displayed under the always on display mode is separate from the space for storing display information representing images to be displayed under the normal display mode).

With respect to Claim 10, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 9, wherein the second memory is further configured to store second additional image data in the normal mode, wherein the normal mode controller is further configured to operate in the normal mode according to the decoded first main image data and the second additional image data (Tung: Para. [0062], the space for storing display information representing images to be displayed under the always on display mode is separate from the space for storing display information representing images to be displayed under the normal display mode).

With respect to Claim 11, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 8, further comprising:
an oscillator configured to generate a clock signal (Tung: Para. [0079]; Fig. 6, RTC circuit 116); and
an internal time information generation circuit configured to generate internal time information based on the clock signal and time information received from outside of the display driving circuit (Tung: Para. [0079]).,
wherein the AOD mode controller is further configured to operate in the AOD mode based on the internal time information (Tung: Para. [0100]).

With respect to Claim 12, the combination of Tung as modified by DeBates teaches the display driving circuit of claim 8, further comprising an internal time information generation circuit configured to generate internal time information based on a clock signal received from outside of the display driving circuit and time information received from the outside, wherein the AOD mode controller is further configured to operate in the AOD mode based on the internal time information (Tung: Fig. 6, RTC circuit 116 outside of driver circuit 114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625